***********
The Full Commission has determined that good cause exists to grant the relief sought by plaintiff and therefore treats plaintiff's motion as a motion to amend the prior Opinion and Award.
Accordingly, Award Paragraphs 2 and 3 are HEREBY MODIFIED and AMENDED to read as follows:
"2. Defendants shall pay to plaintiff $77.00 per week for 45 weeks for his 15% permanent functional impairment to his back. This amount shall be paid to plaintiff in a lump sum, less the attorney's fee and credit provided below. *Page 2 
3. Defendants are entitled to a credit for compensation that has been paid to date. However, an attorney's fee of 25% of the compensation awarded in paragraph 2 is approved for plaintiff's counsel and shall be paid to W. Bain Jones, Jr., for his services to plaintiff prior to a deduction for the credit allowed herein."
All other portions of the December 22, 2006 Opinion and Award shall STAND AS WRITTEN.
Because of the need for clarification of the award of attorney's fees in the prior Opinion and Award, plaintiff's motion for sanctions for having to pursue this matter is DENIED.
This 6 day of July, 2007.
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/_______________ DANNY LEE MCDONALD COMMISSIONER
  S/______________ DIANNE C. SELLERS COMMISSIONER *Page 1